Citation Nr: 1029300	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-12 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The Veteran served on active duty from July 1967 to February 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that reopened the 
Veteran's claim for service connection for a back disability but 
denied it on the merits.  This rating decision also denied 
service connection for a left hip disability.

By decision dated in August 2008, the Board concluded new and 
material evidence had been received and reopened the claim for 
service connection for a back disability.  The claims for service 
connection for a back disability on the merits and service 
connection for a left hip disability were remanded for additional 
development of the record, and to ensure due process.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

While further delay is regrettable, the Board finds that 
additional development is required in this case.

In its August 2008 remand, the Board directed the AMC to obtain a 
medical opinion concerning whether the Veteran's current back or 
left hip disabilities were related to service or his service-
connected right knee disability.  The Board specifically 
requested that the examiner furnish an opinion regarding whether 
the Veteran's service-connected total right knee replacement 
caused or aggravated the back or left hip conditions.  

The Board acknowledges that a VA examination was conducted in 
November 2009.  While the examiner provided an opinion addressing 
whether the Veteran's back and left hip disabilities are related 
to service, he failed to comment on whether they were related to 
his service-connected right knee disability.  Accordingly, 
another opinion was obtained.  However, the Board points out that 
the March 2010 opinion stated only that there was no such 
relationship.  It did not address the issue of aggravation.  In 
Allen v. Brown, 7 Vet. App. 439 (1995), an en banc United States 
Court of Appeals for Veterans Claims (Court) held that 
"disability" as set forth in 38 U.S.C.A. § 1110 (West 1991) 
"refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
condition, shall be compensated."  Thus, when aggravation of a 
veteran's non-service-connected condition is proximately due to 
or the result of a service-connected condition, such veteran 
shall be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing prior to 
the aggravation.  

The Board is obligated by law to ensure that the RO complies with 
its directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither optional 
nor discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the Board points out that in the March 2010 opinion, 
the VA physician stated the Veteran demonstrated a normal gait 
pattern and that there was no evidence of abnormal weight-
bearing.  The Board acknowledges that the Veteran's gait was 
characterized as normal from the initial VA examination in May 
1971, through a VA outpatient treatment clinic visit in May 1999.  
However, he was noted to have a pronated gait in December 2001.  
On VA examination in February 2005, the Veteran was noted to have 
a staggering gait due to the right knee injury.  There was a 
significant valgus deformity of the right lower extremity.  It 
was also noted at that time that his shoes were unevenly worn.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  Accordingly, 
the case is REMANDED to the RO/AMC for action as follows:

1.  Return the claims file to the 
examiner who conducted the November 2009 
examination and who provided the March 
2010 addendum, if available.  Following 
review of the claims folder, the 
physician should provide an opinion 
concerning whether it is more likely, 
less likely, or at least as likely as not 
(50 percent probability) that the 
Veteran's service-connected right total 
knee replacement caused or aggravated 
(permanently worsened the underlying 
disorder beyond its normal course) his 
back or left hip disabilities.  If the 
right knee aggravated any back or left 
hip disability, the examiner should 
quantify, if possible, the extent to 
which the disability was aggravated.  

In rendering the opinions, the examiner 
should address the finding of a pronated 
gait in December 2001 and a staggering 
gait due to the right knee injury on the 
February 2005 VA examination, with uneven 
shoe wear and a significant valgus 
deformity at that time.  Specifically, 
the examiner should indicate whether 
these findings change his prior opinion 
as to whether the Veteran's back and left 
hip disability are related to the service 
connected right knee disability.  

The rationale for any opinion expressed 
should be set forth.  If the examiner 
determines that a physical examination is 
necessary to provide the requested 
information, one should be scheduled.  If 
the original examiner is not available, 
the claims file should be forwarded to 
another examiner with similar 
qualifications to obtain the requested 
opinions.

2.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


